DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a rolling paper, classified in A24D 1/022.
II. Claims 14-19, drawn to a process of manufacturing a flavored rolling paper, classified in B41M 1/36.
III. Claim 20, drawn to a method of making a tobacco rod, classified in.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product could be made by a materially different process. For example, the two papers could be bonded first and then infused.  Alternatively, the method of making the product could be used to make a materially different product.  For example, the infused sheet could be the outer paper.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product could be used in a materially different process.  For example, the product could be used to roll a .
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods do not overlap in scope as one method is to making a rolling paper and the other is to the use of a rolling paper.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for any single invention would require searching classification not required for the other inventions.  Furthermore, a patentability determination with respect to one invention would not be dispositive of the patentability of the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Aceto on Friday July 23, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With regards to claims 4 and 5, said claims are indefinite because it is unclear what is meant by the term “light sticky resin.”  Said term has no art accepted meaning and is not defined in the specification.
With regards to claim 9, said claim is held to be indefinite because it is unclear what is meant by “where the inner paper is infused on the inner paper…”
With regards to claim 12, said claim is held to be indefinite because there is no antecedent basis for the term “the outer edge”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2005/082180 (herein referred to as British American”).
British American teaches a flavored rolling paper for a cigarette comprising:
a.    an outer paper (page 2 penultimate paragraph);
b.    an inner paper having an outer surface bound (page 4, last line) to an inner surface of the outer paper (page 2; penultimate paragraph); and
c.    a flavourant infused into the inner paper to provide a desired flavor (page 2; penultimate paragraph).

	With regards to claims 4 and 5, British American teaches the binding material may be a heat activatable adhesive, PVA, starch or starch solution, herein understood to read on the claimed “light sticky resin “ and “gum.” (see e.g. US 8,007,637)
With regards to claim 6, British American teaches the flavourant is applied as a plurality of streams in a line or in an array (page 6).  Said method is here understood to read on the claimed” screen printing” limitation.  Alternatively, the courts have held that the method of making the product does not patently distinguish the claimed product from the product art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made. 
With regards to claim 7, the courts have held that the method of making the product does not patently distinguish the claimed product from the product art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.
	With regards to claim 8, British American teaches the inner paper is infused only on the outer surface (page 7).
	With regards to claim 9, British America teaches the flavourant may be applied  on the inner paper to form a printed pattern (page 20).
With regards to claim 10, British American teaches the flavourant may be selected from a group consisting of plant extracts and essential oils (page 4).
With regards to claim 13, British American teach the rolling paper may further have a filter or tip on one end (page 3, second paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/082180 (herein referred to as British American”), as applied to claims above, and further in view of Iwamiya et al (US 2002/0096284).
British American is relied upon as above, but does not teach the paper should be pretreated with isopropyl alcohol.  However, Iwamiya teaches a method of improving the adhesion of a coating to a paper substrate by pretreating the paper substrate with isopropyl alcohol solution and evaporating the solution (0042-0043).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pretreat the outer paper with an isopropyl alcohol solution and evaporate said solution in order to improve adhesion between said layer and the binding agent.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/082180 (herein referred to as British American”), as applied to claims above, and further in view of Naegeli et al (US 4,669,490).
British American is relied upon as above but does not teach the flavourant should comprise an oleoresin.  However, Naegeli teaches flavourant for tobacco product and teaches that spice oleoresins are known flavourants for said products (col 4, lines 30+).  Thus, it would have been obvious to one of ordinary skill in the art to utilize oleoreisns as the flavorant taught in British American as oleoresins are known in the cigarette art to be useful flavorants.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/082180 (herein referred to as British American”), as applied to claims above, and further in view of Baier (US 3,996,942).
British American is relied upon as above, but does not teach the use of a gum to seal the cigarette paper.  However, Baier teaches that a rod is typically formed by applying a strip of gum or glue to the edge of the cigarette paper (col 7, lines 1+).  Thus, it would have been obvious to one of ordinary skill in the art to apply a gum to the edge of the outer paper to form a tubular cigarette as said process is typical in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KEVIN R KRUER/Primary Examiner, Art Unit 3649